Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2021 is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No 11,030,786. Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims have the same scope of US Patent.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Table 1 illustrates the conflicting claims.
Present Application 17/313,388
1
2
3
4
5
6
7
8
9
10
US Patent No 11,030,786
1
1
1
1
2
6
7
8
10
12
Present Application 17/313,388
11
12
13
14
15
16
17
18
19
20
US Patent No 11,030,786
13
14
15
16
17
18
1
1
1
1


Table 2 provides a comparative mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of Patent Application No 11,030,786. 
Present Application 17/313,388
US Patent No 11,030,786
1.A method comprising: 
receiving, by one or more processors, coordinates of a plurality of hair strands;

selecting, by the one or more processors, a first hair strand of the plurality of hair strands; 









determining that an angle between the first hair strand and a second hair strand is less than a threshold; and 

in response to determining that the angle between the first hair strand and the second hair strand is less than the threshold, generating, by the one or more processors, one or more additional hair strands between the first hair strand and the second hair strand.

1.A method comprising: 
receiving, by one or more processors, hair spline data comprising coordinates of a plurality of hair strands;

selecting, by the one or more processors, a first hair strand of the plurality of hair strands; 

retrieving, by the one or more processors, coordinates of the first hair strand; identifying, by the one or more processors, based on the respective coordinates of the plurality of hair strands, a second hair strand that is adjacent to the first hair strand, the identifying comprising determining that an angle between the first hair strand and the second hair strand is less than a threshold; storing, by the one or more processors, a reference to the second hair strand in association with the coordinates of the first hair strand; and 

generating, by the one or more processors, one or more additional hair strands between the first hair strand and the second hair strand based on the coordinates of the first hair strand and the reference to the second hair strand.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 cites “determining that the angle exceeds the threshold”. However, its parent claim 1 cites “determining that an angle between the first hair strand and a second hair strand is less than a threshold”. For the same angle and threshold, the angle can’t be less than the threshold and larger than the threshold at the same time.
Claim 11 cites “rendering a display of hair using in three passes for each video frame”. It is unclear what is used for rendering a display of hair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612